199 F.2d 760
RONSON ART METAL WORKS, Inc., Plaintiff-Appellee,v.BROWN & BIGELOW (Inc.), Defendant-Appellant.
No. 67, Docket 22461.
United States Court of Appeals Second Circuit.
Argued Nov. 10, 1952.Decided Dec. 1, 1952.

Thomas J. Byrne, New York City, for Brown & Bigelow (Inc.), defendant-appellant.
Ward, Crosby & Neal, Kenneth S. Neal, New York City, of counsel, for Ronson Art Metal Works, Inc., plaintiff-appellee.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
The order is affirmed on the opinion of the court below, 105 F.Supp. 169.